Thomas, J.
This case lies within a narrow compass. The words and acts of the plaintiff, viewed in the light of his position as mortgagee, cannot be construed to be a warranty of title. They were but a waiver and release of his right and interest under the mortgage which he then held. Such waiver and release could not preclude the acquisition of a new title, nor could they work an estoppel, by force of which the Interest newly acquired would enure to the defendant.
We need but the aid of this suggestion to see that the instructions of the presiding judge, and his refusal to instruct, were correct in principle, and well adapted to the facts before him. Exceptions overruled.